DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 36-48 and 50, and species (4) (the polynucleotide blockers comprises one or more locked nucleic acids (LNAs), claim 47) in the reply filed on October 26, 2021 is acknowledged. Since applicant has not elected a species from species (1) and (2) in the restriction mailed on July 26, 2021 in the reply, the examiner called Dr. Sean Reed (Reg. No. 75,424) on November 2, 2021. During the telephone conversation, a provisional election was made without traverse to prosecute species (1) (at least one index region comprises a barcode identifier, see claim 38). Affirmation of this election must be made by applicant in replying to this Office action.  Species (2) has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 36-39, 46-48, and 50 and one or more locked nucleic acids will be examined. 

Information Disclosure Statement
The information disclosure statements filed on March 2, 2021 and October 26, 2021 contain more than 1700 patent and non-patent literatures and the most of the patent and non-patent literatures are unrelated to this instant application. Applicant should only consider to file the literatures related to this instant application such that the valuable time of the examiner will not be wasted. 

Drawings
Some words in Figures 37B to 37G, 40A, 4B, 40 D to 4F, 40 H to 4L, 45A and 45B cannot be recognized. Applicant is required to submit new Figures 37B to 37G, 40A, 4B, 40 D to 4F, 40 H to 4L, 45A and 45B. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 36 is objected to because of the following informalities: (1) “at least one polynucleotide blockers” in iii) should be “at least one of the at least three polynucleotide blockers”; and (2) “the polynucleotide blocker” should be “the at least one of the at least three polynucleotide blockers”. 
Claim 37 is objected to because of the following informalities: (1) “at least two polynucleotide blockers” should be “at least two of the at least three polynucleotide blockers”; and (2) “each comprises” should be “each of the at least two of the at least three polynucleotide blockers comprises”. 
Claim 38 or 39 is objected to because of the following informality: “at least one index region” should be “the at least one of the first index region and the second index region”. 
Claim 46 or 47 or 48 is objected to because of the following informality: “the polynucleotide blocker” should be “the at least one of the at least three polynucleotide blockers”. 
Claim 50 is objected to because of the following informality: “78 degrees C” should be “78 °C”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-39, 46-48, and 50 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kauppinen et al., (US 2007/0099196 A1, published on May 3, 2007). 
Regarding claims 36-39, 46-48, and 50, Kauppinen et al., teach a composition comprising: at least three polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/LNA in Table 1 of page 69) and at least one of the at least three polynucleotide blockers comprises at least one nucleotide analog (ie., LNAs) as recited in claim 36, each of the at least two of the at least three polynucleotide blockers comprises at least one nucleotide analog (ie., LNAs) as recited in claim 37, the composition comprises no more than four polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/ LNA in Table 1 of page 69) as recited in claim 46, the at least one of the at least three polynucleotide blockers comprises one or more locked nucleic acids (LNAs) as recited in claim 47, the at least one of the at least three polynucleotide blockers comprises at least 5 nucleotide analogues as recited in claim 48, and the at least one of the at least three polynucleotide blockers blocker has a Tm of at least 78 °C (eg., 80 °C  or 81°C) as recited in claim 50 (see paragraphs [0107], [0135], and [0153], and Table 1 in pages 67-69). Although Kauppinen et al., do not teach that the at least three polynucleotide blockers are configured to bind to one or more regions of an adapter-ligated sample nucleic acid, wherein the adapter-ligated sample nucleic acid comprises: i) a first non-complementary region, a first index region, a second non-complementary region, and a first yoke region; and ii) a third non-complementary region, a second index region, a fourth non-complementary region, and a second yoke region; wherein the first yoke region and the second yoke region are complementary, and wherein the first non-complementary region and the second non-complementary region are not complementary; and iii) a genomic insert, located adjacent to the first yoke region and the second yoke region, wherein at least one of the least three polynucleotide blockers is not complementary to the first yoke region or the second yoke region as recited in claim 36, at least two of the least three polynucleotide blockers is not complementary to the first yoke region or the second yoke region as recited in claim 37, at least one of the first index region and the second index region comprises a barcode identifier as recited in claim 38, and at least one of the first index region and the second index region is 5-15 bases in length as recited in claim 39, since claim 36 is a product claim, the adapter-ligated sample nucleic acid is not a structural limitation of claim 36, the adapter-ligated sample nucleic acid recited in claim 36 can either be synthesized or exists in nature, and at least one nucleotide analog (ie., LNAs) in at least one or two of at least three polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/ LNA in Table 1 of page 69) can increase the binding between the polynucleotide blocker and the adapter-ligated sample nucleic acid, above limitations recited in claims 36-39 are the intended uses of the at least three polynucleotide blockers. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Therefore, Kauppinen et al., teach all limitations recited in claims 36-39, 46-48, and 50. 

Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 5, 2021